UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4709


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELROY WILLIAMS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cr-00336-ELH-1)


Submitted: August 30, 2021                                    Decided: October 20, 2021


Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, PC, Richmond, Virginia, for Appellant. Robert
K. Hur, United States Attorney, Zachary B. Stendig, Assistant United States Attorney, John
W. Sippel, Jr., Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal jury convicted Delroy Williams, Jr., of conspiracy to distribute and

possess with intent to distribute five kilograms or more of a mixture or substance

containing a detectable amount of cocaine and a quantity of marijuana, in violation of 18

U.S.C. § 2, 21 U.S.C. §§ 841, 846 (Count 1s), and possession with intent to distribute

cocaine (Count 2s) and marijuana (Count 3s), in violation of 18 U.S.C. § 2, 21 U.S.C.

§ 841. Williams appeals, arguing that the district court erred in denying his motion to

suppress certain evidence and in denying his motion for judgment of acquittal, as it

pertained to the amount of drugs attributed to the conspiracy. Finding no reversible error,

we affirm.

                                                 I

       Williams first contends that the district court erred by denying his motion to

suppress evidence obtained during a search—executed pursuant to a search warrant—of

his sport utility vehicle and an apartment with which he was associated. The search warrant

authorized officers to search both the apartment and vehicle for “presently concealed

certain property” relating to the commission of an armed robbery, including “Handgun,

Ammunition, Residency Papers, [and a] Samsung Galaxy Note with” a specified phone

number. (J.A. 39). * From the apartment, officers recovered two silver handguns, as well

as large bundles of marijuana and cocaine from plastic containers located in a utility closet.

From the vehicle, officers recovered a .22 caliber magazine, several .22 live rounds, the


       *
           Citations to “J.A.” refer to the joint appendix filed by the parties in this appeal.

                                                 2
vehicle’s registration in Williams’s name, a wallet containing Williams’s driver’s license,

three cell phones—including a Samsung Note that officers later determined belonged to

the robbery victim—a backpack containing approximately $213,000 in United States

currency, and large boxes containing additional quantities of marijuana. Williams argues

that officers exceeded the scope of the search warrant by continuing to search after locating

the two firearms.

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures” and

provides that “no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched and the persons or things

to be seized.” U.S. Const. amend. IV. “A search conducted pursuant to a warrant is limited

in scope by the terms of the warrant’s authorization.” United States v. Phillips, 588 F.3d

218, 223 (4th Cir. 2009). With respect to particularity, “we construe search warrants in a

commonsense and realistic manner, avoiding a hypertechnical reading of their terms.”

United States v. Blakeney, 949 F.3d 851, 862 (4th Cir. 2020) (internal quotation marks

omitted). “[W]e review the district court’s legal conclusions regarding the scope of the

warrant de novo and the factual findings underlying those conclusions for clear error.”

United States v. Kimble, 855 F.3d 604, 609 (4th Cir. 2017).

       In denying Williams’s motion to suppress, the district court found, without

objection, that at the time officers recovered the two firearms, “no residency papers had

been located. And certainly the phones had not been located because they were in the car.”

(J.A. 98). Moreover, as the court emphasized, the officers executing the search warrant

                                             3
had no means of verifying whether either of the firearms first located were the “small silver

handgun” described by the robbery victim.

       It is well established that “[a] lawful search of fixed premises generally extends to

the entire area in which the object of the search may be found and is not limited by the

possibility that separate acts of entry or opening may be required to complete the search.”

United States v. Ross, 456 U.S. 798, 820-21 (1982) (further explaining that, for example,

“a warrant that authorizes an officer to search a home for illegal weapons also provides

authority to open closets, chests, drawers, and containers in which the weapon might be

found”). We conclude that the district court did not err in denying Williams’s motion to

suppress based on its conclusion that the search did not exceed the scope of the warrant.

                                             II

       Next, Williams argues that the district court erred in denying his Fed. R. Crim. P. 29

motion for judgment of acquittal on Count 1s, contending that insufficient evidence

supported the quantity of drugs attributed to the conspiracy. “We review the denial of a

motion for judgment of acquittal de novo.” United States v. Savage, 885 F.3d 212, 219

(4th Cir. 2018). In assessing the sufficiency of the evidence, we determine whether there

is substantial evidence to support the conviction when viewed in the light most favorable

to the Government. Id. “Substantial evidence is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.” United States v. Rodriguez-Soriano, 931 F.3d 281, 286

(4th Cir. 2019) (brackets and internal quotation marks omitted).            In making this

determination, we may not resolve conflicts in the evidence or evaluate witness credibility.

                                             4
Savage, 885 F.3d at 219. “A defendant who brings a sufficiency challenge bears a heavy

burden, as appellate reversal on grounds of insufficient evidence is confined to cases where

the prosecution’s failure is clear.” Id. (internal quotation marks omitted).

       To convict a Defendant of a drug conspiracy under 21 U.S.C. §§ 841, 846, the

Government must establish beyond a reasonable doubt that “(1) an agreement to distribute

and possess [cocaine and marijuana] with intent to distribute existed between two or more

persons; (2) the [D]efendant knew of the conspiracy; and (3) the [D]efendant knowingly

and voluntarily became a part of this conspiracy.” United States v. Ath, 951 F.3d 179, 185

(4th Cir.) (internal quotation marks omitted), cert. denied, 140 S. Ct. 2790 (2020).

Williams’s sole challenge to the sufficiency of the evidence is that the Government failed

to prove that the conspiracy involved five kilograms or more of cocaine, as charged in the

superseding indictment.

       In response, the Government emphasizes testimony at trial regarding the almost five

kilograms of cocaine seized and the testimony of Williams’s wife—who testified against

him in hopes of receiving a more lenient sentence on her own related charge—about a prior

occasion where Williams and a neighbor possessed a 10-inch long brick of cocaine and

discussed strategies for how to “cut” the cocaine with adulterants in order to increase

profits. The Government also highlights expert testimony that (1) the amount of cocaine

found in the apartment was a “distribution-level quantity,” and (2) the over $213,000 in

cash found in William’s vehicle suggested that the drugs seized were part of a drug

trafficking scheme. Appellees’ Brief at 23.



                                              5
       Williams challenges the credibility of his wife’s testimony, but “we must assume

on appeal that the jury resolved any issues of witness credibility in the government’s

favor.” United State v. Hackley, 662 F.3d 671, 678 (4th Cir. 2011); see Ath, 951 F.3d at

185 (acknowledging that “the jury, not the reviewing court, . . . resolves any conflicts in

the evidence presented” (brackets and internal quotation marks omitted)). Viewed in the

light most favorable to the Government, we conclude that there was sufficient evidence

presented at trial for the jury to find that the charged conspiracy involved over five

kilograms of cocaine. Accordingly, the district court did not err in denying Williams’s

Rule 29 motion.

                                             III

       Finally, Williams, who is represented by counsel, seeks to file a pro se supplemental

brief. However, “an appellant who is represented by counsel has no right to file pro se

briefs or raise additional substantive issues in an appeal.” United States v. Cohen, 888 F.3d

667, 682 (4th Cir. 2018). We therefore deny Williams’s motion to file a supplemental pro

se brief.

       We affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6